         Case 1:18-cv-02939-PGG Document 36 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN GREEN,

                           Plaintiff,

             - against -                                              ORDER

COVIDIEN LP,                                                    18 Cv. 2939 (PGG)


                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the stay of this action is lifted. Defendant is directed

to file a renewed motion to dismiss the Second Amended Complaint by August 21, 2020. The

parties do not need to re-file their briefing in connection with this motion.

Dated: New York, New York
       August 18, 2020
